                            United States District Court
                                      for the
                            Southern District of Florida
Omar Mohsen Ibrahim Fouad,              )
Plaintiff,                              )
                                        )
v.                                      ) Civil Action No. 20-20281-Civ-Scola
                                        )
City of Miami, Defendant.               )

     Order Denying Motion for Referral to Volunteer Attorney Program
       This matter is before the Court upon Plaintiff Omar Mohsen Ibrahim
Fouad’s motion for referral to the volunteer attorney program. (ECF No. 4.)
Having reviewed the request and the record, the Plaintiff’s motion is denied
without prejudice. The Court previously referred the Plaintiff’s separate
motion for leave to proceed in forma pauperis and a 28 U.S.C. § 1915(e)(2)
determination to Magistrate Judge Torres. (ECF No. 5.) Judge Torres denied the
motion for leave to proceed in forma pauperis with leave to renew and ordered
the Plaintiff to either show cause why the action should not be dismissed or
amend the complaint by March 10, 2020. (Order, ECF No. 6.) As Judge Torres
explained, “on the face of the complaint the Court cannot deem the claims to
be non-frivolous.” (Id. at ¶ 5.) Accordingly, this case is not appropriate for
referral for listing on the Court’s volunteer-lawyer website at this time.
       The Court directs the Clerk to mail copies of this order to the Plaintiff
at the address listed below.
      Done and ordered, at Miami, Florida, on February 26, 2020.


                                             ______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge

Copy, via U.S. Mail, to:
Omar Mohsen Ibrahim Fouad
3101 SW 12th Place
Fort Lauderdale, FL 33312
